Title: To Thomas Jefferson from J. Wheatcroft, 6 July 1793
From: Wheatcroft, J.
To: Jefferson, Thomas



Sr
Havre 6th. July 1793.

My last packet of papers Address’d to you was so unlucky as to be left behind, I have forwarded those with the remainder of the series to the present time, if you have not the leisure some of your Friends may like to go over the transactions of France for the last 6 months, a Faction of dissorginators have now got the lead with us but it is hoped the reign will not be long. I am wth sincere esteem Your most Obdt. Hme. Servt

J Wheatcroft Senr.

